Joseph Audley Sconyers, III, appeals a district court grant of summary judgment for defendants in this civil rights action filed under 42 U.S.C. § 1983. This case has been referred to a panel of the court pursuant to Rule 34(j)(l), Rules of the Sixth Circuit. Upon examination, this panel unanimously agrees that oral argument is not needed. Fed. RApp. P. 34(a).
Sconyers filed his complaint in the district court alleging that Michigan prison officials violated an agreement to arrange for him to complete his state criminal sentence in federal prison in exchange for testimony he gave in 1994 against eight fellow Michigan inmates whom he witnessed assault and stab four Michigan prison employees. Sconyers named as defendants the deputy director and the classification director of the Michigan Department of Corrections, and sought only injunctive relief. Defendants moved to dismiss the complaint or for summary judgment, and plaintiff responded in opposition. The magistrate judge recommended that summary judgment for defendants be granted, and plaintiff filed objections. The district court adopted the magistrate judge’s recommendation and granted summary judgment for defendants. Plaintiff filed a timely notice of appeal.
On appeal, plaintiff essentially contends that a genuine issue of material fact remains for trial with respect to whether he has a right to serve the remainder of his sentence in federal prison. Defendants respond that plaintiff has no such right under state or federal law. Upon de novo review, see Brooks v. Am. Broad. Cos., 932 F.2d 495, 500 (6th Cir.1991), we affirm the judgment for the reasons stated in the magistrate judge’s report and recommendation filed December 4, 2001, and adopted by the district court in its judgment filed January 22, 2002. Plaintiff cannot show a violation of his Eighth Amendment rights or the denial of any right to incarceration elsewhere enforceable in this civil rights action.
Accordingly, the district court’s judgment is affirmed. See Rule 34(j)(2)(C), Rules of the Sixth Circuit.